Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s remarks and Rule 132 declaration filed January 22, 2021 have been fully considered and are sufficient to overcome the rejections of record over Okabayashi.  The Rule 132 declaration submitted under AFCP2.0 on January 22, 2021 is accepted and persuasive in establishing the 50% compression stress at 25 oC property recited by the claimed invention is not necessarily present in the electret sheets of Okabayashi as put forth in the rejections of record.  Said rejections are, therefore, withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowed.  The closest prior art is Okabayashi (WO2015137351; US 2010062138 English equivalent).  Okabayashi teaches electret sheets that are foamed made from polypropylene and polyethylene random copolymers with azodicarbonamide and trimethylolpropane trimethyacrylate in foaming ratios similar to the instant application.  However, Okabayashi is silent on the recited 50% compression stress at 25 oC limitation of the claimed electret sheets and Applicant’s Rule 132 declaration establishes the closest example of Okabayashi, Example 3, does not have a 50% compression stress at 25 oC in the recited range.  Therefore, the recited property is not inherent to the electret sheets of Okabayashi and one of ordinary skill in the art would only arrive at the claimed 50% compression stress at 25 oC in an electret sheet using Okabayashi through the benefit of hindsight.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher M Rodd/Primary Examiner, Art Unit 1766